MEMORANDUM**
Stephen Fisher appeals pro se the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging, among other things, that the defendants, all current or former employees of the New York State Department of Taxation and Finance (the “Tax Department”), retaliated against him because he published a book critical of the Tax Department. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), we affirm.
The district court properly granted summary judgment to Daniel Devensky and Kevin Hand because Fisher failed to adduce evidence demonstrating that either Devensky or Hand was aware of the forthcoming publication of Fisher’s book before Fisher commenced this action. See Butler v. Elle, 281 F.3d 1014, 1027-28 (9th Cir. 2002).
The district court also properly granted summary judgment to Michael Urbach, the former Tax Department Commissioner, because Fisher failed to adduce evidence demonstrating that Urbach was personally involved in the alleged constitutional violation. See Jeffers v. Gomez, 267 F.3d 895, 915-16 (9th Cir.2001) (per curiam).
Fisher’s economic extortion and conspiracy claims fail for the same reasons as his retaliation claim.
Fisher’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.